Case: 2:17-cv-00633-EAS-EPD Doc #: 61 Filed: 06/14/19 Page: 1 of 5 PAGEID #: 1346




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

   Garry Parker,                              :
                                              :
           Plaintiff,                         :          Case No. 2:17-cv-633
                                              :
           v.                                 :          Judge: Edmund A. Sargus
                                              :
   Breck’s Ridge, LLC, et al.,                :          Magistrate Judge: Deavers
                                              :
           Defendants.                        :

         MOTION FOR DECERTIFICATION OF THE CONDITIONAL CLASS
                  BY DEFENDANT BRECK’S PAVING, INC.

       Now comes Defendant, Breck’s Paving, Inc., by and through undersigned counsel, and

hereby requests the Court decertify its conditional class certification as to Defendant Breck’s

Paving, Inc., because none of the remaining Opt-In Plaintiffs were employees of Defendant,

Breck’s Paving, Inc. The remaining Opt-In Plaintiffs are current or former employees of

Defendant Breck’s Ridge, LLC, only. The grounds for this Motion are more fully set forth in the

attached Memorandum in Support.

                                                      Respectfully submitted,


                                                      /S/ William R. Creedon
                                                      William R. Creedon (0064931)
                                                      Timothy E. Cowans (0040557)
                                                      SCOTT SCRIVEN, LLP
                                                      250 East Broad Street, Suite 900
                                                      Columbus, Ohio 43215-3725
                                                      PH: (614) 222-8686
                                                      FX: (614) 222-8702
                                                      Email: BillC@scottscrivenlaw.com
                                                             Tim@scottscrivenlaw.com

                                                      Attorneys for Defendant,
                                                      Breck’s Paving, Inc.



                                                  1
Case: 2:17-cv-00633-EAS-EPD Doc #: 61 Filed: 06/14/19 Page: 2 of 5 PAGEID #: 1347




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

   Garry Parker,                              :
                                              :
           Plaintiff,                         :           Case No. 2:17-cv-633
                                              :
           v.                                 :           Judge: Edmund A. Sargus
                                              :
   Breck’s Ridge, LLC, et al.,                :           Magistrate Judge: Deavers
                                              :
           Defendants.                        :

                                 MEMORANDUM IN SUPPORT

       On November 6, 2017, Plaintiff filed a Pre-Discovery Motion for Conditional Class

Certification and Court-Supervised Notice to Potential Op-In Plaintiffs Pursuant to 29. U.S.C. §

216(b) [ECF No. 11]. On January 24, 2018, the Court granted Plaintiff’s motion conditionally

certifying the following FLSA class:

       All current and former non-exempt employees of Defendants who performed
       general labor and had an automatic meal deduction applied in any workweek that
       they were scheduled and worked over 40 hours for the period beginning three
       years immediately preceding the filing of the Motion for Conditional Certification
       until final disposition of this case.

       Pursuant to the Court’s opinion and order, the Defendants identified all putative class

members and the Plaintiff distributed a court approved opt-in notice to the putative class

members. The Court further ordered that the putative class members had forty-five (45) days

from the date Plaintiff distributed a court approved opt-in notice to the putative class members to

become members of the opt-in class. [ECF No. 16].

       On March 6, 2018, March 16, 2018, and March 26, 2018, Plaintiff filed Notices of

Consent to Join for the following opt-in class members:




                                                  2
Case: 2:17-cv-00633-EAS-EPD Doc #: 61 Filed: 06/14/19 Page: 3 of 5 PAGEID #: 1348




        Jeremy Howard
        Billy Burrell
        Jerry Welsh
        Wyatt Henson
        John Gardner II
        Richard Justus

[ECF Nos. 17, 18, and 19].

        John Gardner, II and Richard Justus were the only Opt-In Plaintiffs who worked for

Defendant Breck’s Paving, Inc. Opt-In Plaintiffs Jerry Welsh, Wyatt Henson, Jeremy Howard,

and Billy Burrell worked for Beck’s Ridge, LLC, only. The Court’s forty-five (45) day deadline

for the putative class members to become members of the opt-in class subsequently expired

without any additional Opt-In Plainitffs joining the opt-in class.

        On April 10, 2019, Opt-In Plaintiff John Gardner, II, filed a Notice of Withdraw of

Consent to Join voluntarily removing himself from the opt-in class. [ECF No. 36]. On April 14,

2019, Opt-In Plaintiffs Jerry Welsh, Wyatt Henson, and Richard Justus filed Notices of

Withdraw of Consent to Join voluntarily removing themselves from the opt-in class. [ECF No.

37]. The only remaining Opt-In Plaintiffs are Jeremy Howard and Billy Burrell who never

worked for Defendant Breck’s Paving, Inc., and worked for Defendant Breck’s Ridge, LLC,

only.

        Therefore, because the opt-in class does not contain any Opt-In Plaintiffs who worked for

Defendant Breck’s Paving, Inc., the conditional class certification should be decertified as to

Defendant Breck’s Paving, Inc.

                                                      Respectfully submitted,

                                                      /S/ William R. Creedon
                                                      William R. Creedon (0064931)
                                                      Timothy E. Cowans (0040557)
                                                      SCOTT SCRIVEN, LLP
                                                      250 East Broad Street, Suite 900

                                                 3
Case: 2:17-cv-00633-EAS-EPD Doc #: 61 Filed: 06/14/19 Page: 4 of 5 PAGEID #: 1349




                                           Columbus, Ohio 43215-3725
                                           PH: (614) 222-8686
                                           FX: (614) 222-8702
                                           Email: BillC@scottscrivenlaw.com
                                                  Tim@scottscrivenlaw.com

                                           Attorneys for Defendant,
                                           Breck’s Paving, Inc.




                                       4
Case: 2:17-cv-00633-EAS-EPD Doc #: 61 Filed: 06/14/19 Page: 5 of 5 PAGEID #: 1350




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

   Garry Parker,                             :
                                             :
           Plaintiff,                        :           Case No. 2:17-cv-633
                                             :
           v.                                :           Judge: Edmund A. Sargus
                                             :
   Breck’s Ridge, LLC, et al.,               :           Magistrate Judge: Deavers
                                             :
           Defendants.                       :


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion for Decertification of the Conditional

Class By Defendant Breck’s Paving, Inc., has been served by means of the Court’s electronic

filing system this 14th day of June, 2019, upon the following:

Matthew J.P. Coffman, Esq.                  D. Wesley Newhouse, Esq.
Coffman Legal, LLC                          Michael S. Kolman, Esq.
1457 S. High St.                            Newhouse, Prophater, Kolman & Hogan, LLC
Columbus, OH 43207                          5025 Arlington Centre Blvd, Suite 400
PH: (614) 949-1181                          Columbus, OH 43220
FX: (614) 386-9964                          PH: (614) 255-5441
Email: mcoffman@mcoffmanlegal.com           FX: (614) 255-5446

Daniel I. Bryant, Esq.                      Email: WNewhouse@npkhlaw.com
Bryant Legal, LLC                                  MKolman@npkhlaw.com
1457 S. High St.
Columbus, OH 43207                          Attorney for Defendant,
PH: (614) 704-0546                          Breck’s Ridge, LLC
FX: (614) 573-9826
Email: dbryant@bryantlegalllc.com

Attorneys for Plaintiff,
Garry Parker
                                                     /S/ William R. Creedon
                                                     William R. Creedon (0064931)




                                                 5
